 



Exhibit 10
[Letterhead of T. Rowe Price Group, Inc.]
January 31, 2006
James S. Riepe
Conclusion Farm
1330 Western Run Road
Cockeysville, MD 21030
Dear Jim:
     This will confirm that you have agreed to act as a consultant to T. Rowe
Price Group, Inc. (the “Company”) commencing as of January 1, 2006 in accordance
with the following terms and conditions:

1.   Services. During the term of this engagement, you will provide strategic
and other consulting services to the Chief Executive Officer and other senior
management of the Company as mutually agreed between you and the Chief Executive
Officer. It is expected that these services will be provided telephonically and
through in-person meetings as we determine to be appropriate. In no event, will
you be engaged for assignments which would require activity by you for four
consecutive weeks of full-time days or for cumulative time of more than eight
weeks of full-time days in any calendar year. In addition, for the period from
January 1, 2006 through the end of your term in April 2006 as Chairman of the
Company advised Fund boards you will continue to perform services for the
Company and the Funds as required by your position as Chairman and on a basis
consistent with past practice. You will not have access to the Company’s
investment research information, and your consulting activities will not include
assisting portfolio managers with respect to investment selections or related
investment activities (although you may provide general guidance with respect to
capital markets and market trends and their impact on the Company’s business).

2.   Compensation. Your compensation for these services will be $116,667.00 for
the period from January 1, 2006 until April 30, 2006, $66,667.00 for the period
from May 1, 2006 until December 31, 2006 and at a rate of $100,000 per year
thereafter. You will be paid quarterly. You will be reimbursed for your
reasonable out-of-pocket expenses, including any required travel to the Company
or elsewhere. For purposes of this engagement, you will be an independent
contractor and not an employee of the Company, and will not be entitled to any
benefits or other compensation beyond the consulting payments set forth in this
paragraph. You will also be responsible for payment of all taxes associated with
your compensation hereunder.

3.   Term. This arrangement shall be automatically renewed on January 1 of each
year for an additional one-year period unless either party provides prior
written notice to the other party that it wishes to terminate this arrangement
at any time prior to such

 



--------------------------------------------------------------------------------



 



    January 1. In addition, this arrangement may be terminated by either party
at any time after April 30, 2006 for any reason upon at least thirty (30) days
prior written notice to the other party.

4.   Confidentiality. During your engagement hereunder, you will maintain the
confidentiality of any non-public information relating to the Company that you
obtain as a result of your consulting activity. In addition, unless otherwise
agreed in writing by the Chair of the Company’s Ethics Committee, you will
continue to be bound by the Company’s policies with respect to the trading in
Company stock, including its prior clearance and reporting procedures for
employees. Provided that you do not obtain information about the Company’s
investment research, recommendations, or transactions, subsequent to the end of
your term in April 2006 as Chairman of the Company advised Fund boards, you will
no longer be subject to the Company’s policies with respect to the prior
clearance and reporting of your personal securities transactions involving
securities other than stock of the Company.

5.   Office Space. The Company will provide you with appropriate office spaces
and equipment, secretarial assistance and computer access and support.

6.   Other Employment. Should you accept a position as an employee, officer,
director or consultant, or an appointment to the board, of a federally
registered investment advisor or a registered investment company, you will
provide written notice of such employment or appointment to the Chief Executive
Officer of the Company (and recognize that we may need to modify this
relationship or establish protocols or procedures relating to such position to
avoid any potential conflicts, or appearance of conflicts, arising therefrom).

7.   Entire Agreement. This letter represents the entire agreement relating to
your engagement by the Company, and shall be governed by and constructed in
accordance with the laws of the State of Maryland.

If the foregoing accurately reflects our agreement, please acknowledge by
signing and returning the enclosed copy of this letter.

         
 
  Very truly yours,    
 
       
 
  /s/ George A. Roche    
 
       
 
  George A. Roche    

     
/s/ James S. Riepe
         
James S. Riepe
   

[T. Rowe Price Second Sheet]

 